UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 19-2956
                                   _____________

      ELEANOR and RALPH SCHIANO, as wife and husband, and individually,
                                                          Appellants

                                          v.

      HOMEQ SERVICING CORPORATION AND HOMEQ SERVICING;
  WELLS FARGO BANK, N.A.; WELLS FARGO BANK, N.A., Trustee, Park Place
       Securities, Inc., 2004 WHQ2; OCWEN LOAN SERVICING, L.L.C.,
                  individually and as successor to HomEq Servicing
             Corporation a/k/a HomEq Servicing (a/k/a Barclays Capital
    Real Estate, Inc., d/b/a HomEq Servicing Corporation and HomEq Servicing)
                                  _______________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 2-05-cv-01771)
                     District Judge: Honorable Brian R. Martinotti
                                    _______________

                            PETITION FOR REHEARING
                                 _______________

   BEFORE: SMITH, Chief Judge, and MCKEE, AMBRO, CHAGARES, JORDAN,
     SHWARTZ, KRAUSE, RESTREPO, BIBAS, PORTER, MATEY, PHIPPS,
                         and *ROTH, Circuit Judges




_____________
* Judge Roth’s Vote is limited to Panel Rehearing Only.
       The petition for rehearing filed by Appellants Eleanor and Ralph Schiano in the

above-captioned matter has been submitted to the judges who participated in the decision

of this Court and to all other available circuit judges of the Court in regular active service.

A majority of the circuit judges of the Court in regular active service who are not

disqualified did not vote for rehearing by the Court en banc. It is now hereby ORDERED

that the petition for rehearing en banc is DENIED.

       The judges who participated in the decision of the Court having voted for rehearing,

the petition for panel rehearing is GRANTED. The opinion and judgment entered on

October 28, 2020, are hereby vacated. An amended opinion and judgment will be filed

contemporaneously with this order.

                                           BY THE COURT,


                                           s/ Paul B. Matey
                                           Circuit Judge

DATED: November 20, 2020




                                              2